56 F.3d 78
100 Ed. Law Rep. 912
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Alejandro Diego ORNELAS, Defendant-Appellant.
No. 94-1134.
United States Court of Appeals, Tenth Circuit.
June 2, 1995.

Before MOORE, BALDOCK, and EBEL, Circuit Judges.


1
ORDER AND JUDGMENT*


2
This matter comes on for consideration of the parties supplemental briefs filed in response to this court's order of May 8, 1995.


3
Upon consideration thereof, we concluded that the judgment of conviction must be reversed to conform to United States v. Lopez, 115 S.Ct. 1624 (1995).


4
Accordingly, the judgment of the United States District Court for the District of Colorado is REVERSED, and the matter REMANDED to the district court to allow the defendant to withdraw his guilty plea and to dismiss the indictment.


5
The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470